DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on January 28, 2022.

Allowable Subject Matter
Claims 1-3, 5, and 7-21 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 5, 7-13, and 21:
An electronic package with the limitation “a second material being formed as at least one other matching pair on the opposing sides of the core material and in direct contact with the first material, the first and second materials being different materials from one another, wherein vias are formed partially through the second material, wherein a coefficient of thermal expansion (CTE) of the stiffener and the substrate matches through a predefined range of temperatures, wherein the stiffener is formed on a periphery of the substrate such that the stiffener avoids being formed over the location on the substrate configured to receive the chip” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.


An electronic package with the limitation  “a second material being formed as at least one other matching pair on the opposing sides of the core material and in direct contact with the first material, wherein vias are formed partially through the second material, the first and second materials being different materials from one another, wherein the stiffener is formed on a periphery of the substrate such that the stiffener avoids being formed over the location on the substrate configured to receive the chip,” in combination with other claimed limitations of the base claim 14 has not been disclosed by prior art of record taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1 is allowable. The restriction requirement for the species, as set forth in the Office action mailed on February 19, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 10, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / February 7, 2022